DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract algorithm for rearranging/de-interleaving an abstract data structure into an interleaved/rearranged abstract data structure without significantly more. The claim(s) recite(s) a memory and processor configured to implement the abstract mathematical algorithm for rearranging/de-interleaving an abstract data structure into an interleave/rearranged abstract data version of an original abstract codeword data structure. This judicial exception is not integrated into a practical application because a memory and processor is just a general purpose computer that has a sole purpose of the abstract algorithm. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sole purpose of the general purpose computer comprising a memory and processor having the sole purpose of the abstract algorithm is insufficient to raise the level to a practical application.
Note: paragraph [0030] on page 4 of the Applicant’s specification clearly suggests that the abstract algorithm is directed to improving the efficiency of receiving a signaling information over a wireless channel; however, nowhere to the claims recite any step or apparatus for receiving signaling information comprising an interleave LDPC codeword.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG; Hong-sil et al. (US 20150082118 A1, hereafter referred to as Jeong1), JEONG; Hong-sil et al. (US 20150039973 A1, hereafter referred to as Jeong2) and Limburg (US 20080112502 A2). 

Rejection of claims 1 and 6:
An inverse parity interleaving apparatus, comprising: memory; and
a processor (Figure 11 and paragraph [0294] on page 16 of Jeong1 clearly suggests An inverse parity interleaving apparatus 920, comprising: memory; and
a processor) configured to generate deinterleaved parity values corresponding
to parity bits of an LDPC codeword whose length is 16200 and whose code rate is 3/15
 (Figure 11 and paragraphs [0079] and [0089] on page 4 of Jeong1 clearly suggests deinterleaved parity values corresponding to parity bits of an LDPC codeword whose length is 16200 and whose code rate is 3/15).
Paragraphs [0563]-[0572] on page 18 of Jeong2, in an analogous art, clearly suggests de-Interleavers 2730 in Figure 28 Jeong2 group de-interleaving by segmenting/Dividing the restored parity values into a plurality of groups, and group-wise deinterleaving the groups corresponding to an order of group-wise interleaving using Group Twists De-Interleaver 2732 and Group De-Interleaver 2733.  
memory configured to store restored parity values. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jeong1 with the teachings of Jeong2 by including use of a group interleaver for segmenting restored parity values into a plurality of groups and GroupWise interleaving the groups corresponding to an order for GroupWise interleaving.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of a group interleaver for segmenting restored parity values into a plurality of groups and GroupWise interleaving the groups corresponding to an order for GroupWise interleaving would have provided a more robust coding and decoding performance (paragraph [0006] on page 1 of Jeong).
Limburg, in an analogous art, teaches a memory for storing data during an interleaving (Figure 31; and, paragraph [0103] on page 11 in Limburg.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jeong1 and Jeong2 with the teachings of Limburg by including use of memory for storing data during interleaving.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of memory for storing data during interleaving would have provided a more robust randomized data (paragraphs [0102]-[0103] on page 11 of Jeong).

Rejection of claims 2 and 7:
Paragraph [0060] on page 3 of Jeong teaches that the LDPC encoded 220 requires information word bits of a certain/fixed length subject to a code rate.

Rejection of claims 3-4 and 8-9:
Figure 2 & 5 and paragraphs [0078]-[0079], [0171]-[0172] and [0219] on pages 4, 10 & 12 in Jeonq1 teach wherein the parity bits correspond to 12960 bits, the groups correspond to 36 groups each of which is composed of 360 bits. Note: there inherently are 12960 parity bits in a 3/15 rate 16200 bit codeword.  Furthermore, 360×36 is inherently equal to 12960; hence, is inherently a consequence of a 3/15 rate 16200 bit codeword.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 11381256 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 in the current application are a broadened version of claims 1-4 of U.S. Patent No. US 11381256 B2 such that every limitation is recited in claims 1-4 of U.S. Patent No. US 11381256 B2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to broaden claims 1-4 of U.S. Patent No. US 11381256 B2.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that broadening claims 1-4 of U.S. Patent No. US 11381256 B2 is inherently an obvious variation since limitations of a broadened version already exist in the clams from which they are derived. 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. US 11239861 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 in the current application are a broadened version of claims 1-5 of U.S. Patent No. US 11239861 B2 such that every limitation is recited in claims 1-5 of U.S. Patent No. US 11239861 B2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to broaden claims 1-5 of U.S. Patent No. US 11239861 B2.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that broadening claims 1-5 of U.S. Patent No. US 11239861 B2 is inherently an obvious variation since limitations of a broadened version already exist in the clams from which they are derived. 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10979174 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 in the current application are a broadened version of claims 1-8 of U.S. Patent No. US 10979174 B2 such that every limitation is recited in claims 1-8 of U.S. Patent No. US 10979174 B2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to broaden claims 1-8 of U.S. Patent No. US 10979174 B2.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that broadening claims 1-8 of U.S. Patent No. US 10979174 B2 is inherently an obvious variation since limitations of a broadened version already exist in the clams from which they are derived. 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 10812104 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 in the current application are a broadened version of claims 1-4 of U.S. Patent No. US 10812104 B2 such that every limitation is recited in claims 1-4 of U.S. Patent No. US 10812104 B2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to broaden claims 1-4 of U.S. Patent No. US 10812104 B2.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that broadening claims 1-4 of U.S. Patent No. US 10812104 B2 is inherently an obvious variation since limitations of a broadened version already exist in the clams from which they are derived. 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10623022 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 in the current application are a broadened version of claims 1-8 of U.S. Patent No. US 10623022 B2 such that every limitation is recited in claims 1-8 of U.S. Patent No. US 10623022 B2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to broaden claims 1-8 of U.S. Patent No. US 10623022 B2.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that broadening claims 1-8 of U.S. Patent No. US 10623022 B2 is inherently an obvious variation since limitations of a broadened version already exist in the clams from which they are derived. 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 10447308 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 in the current application are a broadened version of claims 1-6 of U.S. Patent No. US 10447308 B2 such that every limitation is recited in claims 1-6 of U.S. Patent No. US 10447308 B2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to broaden claims 1-6 of U.S. Patent No. US 10447308 B2.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that broadening claims 1-6 of U.S. Patent No. US 10447308 B2 is inherently an obvious variation since limitations of a broadened version already exist in the clams from which they are derived. 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 10361720 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 in the current application are a broadened version of claims 1-4 of U.S. Patent No. US 10361720 B2 such that every limitation is recited in claims 1-4 of U.S. Patent No. US 10361720 B2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to broaden claims 1-4 of U.S. Patent No. US 10361720 B2.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that broadening claims 1-4 of U.S. Patent No. US 10361720 B2 is inherently an obvious variation since limitations of a broadened version already exist in the clams from which they are derived. 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. US 10326471 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 in the current application are a broadened version of claims 1-3 of U.S. Patent No. US 10326471 B2 such that every limitation is recited in claims 1-3 of U.S. Patent No. US 10326471 B2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to broaden claims 1-3 of U.S. Patent No. US 10326471 B2.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that broadening claims 1-3 of U.S. Patent No. US 10326471 B2 is inherently an obvious variation since limitations of a broadened version already exist in the clams from which they are derived. 



Cited Prior Arts
US 11381256 B2 is directed to An inverse parity interleaving apparatus, comprising: memory configured to store restored parity values; and a processor configured to generate deinterleaved parity values corresponding to parity bits of an LDPC codeword whose length is 16200 and whose code rate is 3/15 by grouping the restored parity values into 36 groups, and group-wise de-interleaving the 36 groups, the group-wise de-interleaving corresponding to an inverse operation of group-wise interleaving according to an order of the group-wise interleaving, wherein the order of the group-wise interleaving corresponds to a sequence of 36 numbers which indicate the order of the 36 groups, and wherein the order of the group-wise interleaving corresponds to a sequence [16 22 27 30 37 44 20 23 25 32 38 41 9 10 17 18 21 33 35 14 28 12 15 19 11 24 29 34 36 13 40 43 31 26 39 42]; and, was used in a double patenting rejection, above.
US 11239861 B2 is directed to A broadcast signal transmitting method of a broadcast signal apparatus which is operable in a mode among a plurality of modes, the broadcast signal transmitting method comprising: encoding information bits comprising input bits to generate parity bits based on a low density parity check (LDPC) code, having a code rate of the mode being 3/15 and a code length of the mode being 16200 bits; splitting a codeword comprising the information bits and the parity bits into a plurality of bit groups; obtaining a permutation order of the mode from among a plurality of permutation orders; interleaving the plurality of bit groups using the permutation order of the mode, to provide an interleaved codeword; calculating a number of parity bits to be punctured based on a number of the information bits; puncturing one or more parity bits of the interleaved codeword based on the calculated number; mapping the input bits and parity bits of the interleaved codeword remaining after the puncturing onto constellation points, wherein the constellation points are generated based on a quadrature phase shift keying (QPSK) of the mode; generating a broadcast signal based on the constellation points, and transmitting the broadcast signal; and, was used in a double patenting rejection, above.
US 10979174 B2 is directed to  A receiving apparatus being operable in a mode among a plurality of modes, the receiving apparatus comprising: a receiver configured to receive a signal from a transmitting apparatus; a demodulator configured to demodulate the signal to generate values based on a quadrature phase shift keying (QPSK) modulation of the mode; an inserter configured to insert predetermined values; a parity depermutator configured to split the values and the inserted predetermined values into a plurality of groups, and deinterleave some groups from among the plurality of groups based on a permutation order of the mode to provide deinterleaved plurality of groups in which the some groups are deinterleaved; and a decoder configured to decode values of the deinterleaved plurality of groups based on a low density parity check (LDPC) code, a code rate of the mode being 3/15 and a code length of the mode being 16200 bits, wherein the predetermined values correspond to parity bits punctured in the transmitting apparatus, and wherein groups having indices of 20, 24, 44, 12, 22, 40, 19, 32, 38, 41, 30, 33, 14, 28, 39 and 42 from among the deinterleaved plurality of groups comprise at least a part of the predetermined values; and, was used in a double patenting rejection, above.
US 10812104 B2 is directed to  A parity puncturing method, comprising: calculating a final puncturing size; puncturing a number of bits corresponding to the final puncturing size on a rear side of a parity bit string for parity puncturing for parity bits of an LDPC codeword whose length is 16200 and whose code rate is 3/15, wherein the final puncturing size is calculated using a temporary puncturing size, a number of transmission bits, and a temporary number of transmission bits; the number of transmission bits is calculated using the temporary number of transmission bits and a modulation order; the temporary number of transmission bits is calculated using a difference between a sum of a length of a BCH-encoded bit string and 12960, and the temporary puncturing size; and the temporary puncturing size is calculated using a first integer, multiplied by a difference between a length of an LDPC information bit string and the length of the BCH-encoded bit string, and a second integer different from the first integer, wherein the second integer is 9360, the modulation order is 2 that corresponds to the QPSK and the first integer is 0 so that the temporary puncturing size is calculated without considering the difference between the length of the LDPC information bit string and the length of the BCH-encoded bit string; and, was used in a double patenting rejection, above.
US 10623022 B2 is directed to  A bit-interleaved coded modulation (BICM) reception method, comprising: performing demodulation corresponding to 16-symbol mapping; performing group-unit deinterleaving on interleaved values, the interleaved values generated after the demodulation; and restoring information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 16200 and a code rate of 3/15, wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword, wherein the LDPC codeword includes 3240 information bits, a first parity part of 1080 bits, and a second parity part of 11880 bits, the first parity part corresponding to a dual diagonal matrix, the second parity part corresponding to an identity matrix, wherein the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using a permutation order, and wherein the permutation order corresponds to an interleaving sequence represented by the following interleaving sequence={18 16 5 29 26 43 23 6 1 24 7 19 37 2 27 3 10 15 36 39 22 12 35 33 4 17 30 31 21 9 11 41 0 32 20 40 25 8 34 38 28 14 44 13 42}; and, was used in a double patenting rejection, above.
US 10447308 B2 is directed to  A broadcast signal reception method, comprising: receiving a transmission signal from a transmission device; performing demodulation corresponding to 256-symbol mapping on a signal corresponding to the received transmission signal; performing group-unit deinterleaving on interleaved values, the interleaved values generated after the demodulation; and restoring information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to the LDPC codeword having a length of 16200 bits and a code rate of 3/15, wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword, wherein the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using a permutation order, the permutation order corresponding to an interleaving sequence represented by the following interleaving sequence: {5 22 23 26 29 27 16 1 4 25 41 21 12 2 6 8 7 19 44 42 39 40 43 35 10 28 13 15 37 32 3 24 36 38 11 18 33 30 14 9 34 20 0 17 31}, and wherein the interleaving is performed in the transmission device; and, was used in a double patenting rejection, above.
US 10361720 B2 is directed to A bit-interleaved coded modulation (BICM) reception device, comprising: a receiving unit configured to receive a broadcast signal transmitted over a physical channel, the broadcast signal being generated by interleaving a low-density parity check (LDPC) codeword having a length of 16200 and a code rate of 3/15 and performing 64-symbol mapping corresponding to the interleaved codeword; a demodulator configured to perform demodulation corresponding to the 64-symbol mapping; a deinterleaver configured to perform group-unit deinterleaving on interleaved values, the interleaved values being generated after the demodulation; and an error correction decoder configured to reconstruct information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to the LDPC codeword having the length of 16200 and the code rate of 3/15, wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword, and corresponds to a reverse process of a bit group-unit interleaving for the LDPC codeword having the length of 16200 and the code rate of 3/15, wherein the bit group-unit interleaving is performed using the following equation using a permutation order; and, was used in a double patenting rejection, above.
US 10326471 B2 is directed to A bit interleaver coded modulation (BICM) reception device comprising: a receiving unit configured to receive a broadcast signal transmitted over a physical channel, the broadcast signal being generated by interleaving a low-density parity check (LDPC) codeword having a length of 16200 and a code rate of 3/15 and performing quadrature phase shift keying (QPSK) modulation corresponding to the interleaved codeword; a demodulator configured to perform demodulation corresponding to the QPSK modulation; a deinterleaver configured to perform group-unit deinterleaving on interleaved values, the interleaved values being generated after the demodulation; and an error correction decoder configured to reconstruct information bits by LDPC decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to the LDPC codeword having the length of 16200 and the code rate of 3/15, wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword, wherein the LDPC codeword is generated by performing accumulation at parity bit addresses which are updated using a predetermined sequence, wherein the group-unit deinterleaving corresponds to a reverse process of a bit group-unit interleaving for the LDPC codeword having the length of 16200 and the code rate of 3/15, wherein the bit group-unit interleaving is performed using the following equation using permutation order; and, was used in a double patenting rejection, above.
US 20150082118 A1 is directed to An inverse parity interleaving apparatus, comprising: memory; and a processor configured to generate deinterleaved parity values corresponding to parity bits of an LDPC codeword whose length is 16200 and whose code rate is 3/15; and, was used in a 103 rejection, above.
US 20150039973 A1 is directed to group de-interleaving by segmenting/Dividing the restored parity values into a plurality of groups, and group-wise deinterleaving the groups corresponding to an order of group-wise interleaving using Group Twists De-Interleaver 2732 and Group De-Interleaver 2733, and was used in a 103 rejection, above.
US 20080112502 A1 is directed to a memory for storing data during an interleaving; and, was used in a 103 rejection, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112